 


114 HR 2036 IH: Reasserting American Leadership in Space Act
U.S. House of Representatives
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2036 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2015 
Mr. Posey (for himself, Ms. Jackson Lee, Mr. Babin, and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
 
A BILL 
To direct the National Aeronautics and Space Administration to plan to return to the Moon and develop a sustained human presence on the Moon. 
 
 
1.Short titleThis Act may be cited as the Reasserting American Leadership in Space Act or the REAL Space Act. 2.FindingsCongress finds the following: 
(1)The 109th Congress passed the National Aeronautics and Space Administration Authorization Act of 2005 overwhelmingly, establishing as the National Aeronautics and Space Administration’s priority human space flight goal: To develop a sustained human presence on the Moon . . . to promote exploration, commerce, science, and United States preeminence in space as a stepping stone for the future exploration of Mars and other destinations.. (2)The 110th Congress overwhelmingly reaffirmed the vision of returning to the Moon as an integral part of exploring further into our solar system through the passage of the National Aeronautics and Space Administration Authorization Act of 2008, expressing support for the broad goals of the space exploration policy of the United States, including the eventual return to and exploration of the Moon and other destinations in the solar system and the important national imperative of independent access to space. 
(3)The 111th Congress, in the National Aeronautics and Space Administration Authorization Act of 2010, called for the development of a super heavy lift capability of greater than 130 metric tons consisting of the Space Launch System (SLS) and Orion Multi-Purpose Crew Vehicle (MPCV) to pursue exploration, yet fell short on explicitly stating a clear destination. (4)The 112th, 113th, and 114th Congresses have reaffirmed this commitment to the development of a super heavy lift capability and exploration spacecraft in authorization and appropriations bills. 
(5)A sustained human presence on the Moon will allow astronauts and researchers the opportunity to leverage new technologies in addressing the challenges of sustaining life on another celestial body, lessons which are necessary and applicable as we explore further into our solar system, to Mars and beyond. (6)A sustained human presence on the Moon would once again inspire and engage public interest in our space program, motivating young people to excel in the vital subjects of math and science, subjects in which American students lag behind our international competitors. 
(7)A sustained human presence on the Moon would challenge American industry to continue to develop technologies that not only enhance our exploration programs but can be applied across all disciplines of science. (8)The commercial applications of space technologies have had tens of billions of dollars in economic impact, including products from semiconductors and aircraft controls to scratch-resistant lenses and water purification systems. 
(9)There is growing commercial interest among United States companies in developing systems, like landers, habitats and surveying technology, as part of a National Aeronautics and Space Administration-led return to the Moon. (10)The healthcare technologies derived from our space program, such as the portable x-ray machine, the MRI, advanced life-saving diagnostics, and the implantable heart aid, have saved and improved countless lives. 
(11)Space is the world’s ultimate high ground, and returning to the Moon and reinvigorating our human space flight program is a matter of national security. (12)Technologies developed and sustained by the National Aeronautics and Space Administration’s human space flight program, such as liquid and solid rocket propulsion, environmental and life support systems, and communications, navigation, and control systems are important to our military. 
(13)China and Russia, understanding the economic and strategic importance of human space flight, have declared their intentions of colonizing the Moon and are advancing their lunar exploration plans. (14)It is strategically important that the United States possess and maintain the capabilities of unfettered operation in the cislunar space domain, and not cede this domain to other nations. 
3.MissionIn accordance with the National Aeronautics and Space Administration Authorization Act of 2005, which established as the National Aeronautics and Space Administration’s priority goal: To develop a sustained human presence on the Moon . . . to promote exploration, commerce, science, and United States preeminence in space as a stepping stone for the future exploration of Mars and other destinations, and in accordance with the National Aeronautics and Space Administration Authorization Act of 2008, which endorsed the broad goals of the space exploration policy of the United States, including the eventual return to and exploration of the Moon and other destinations in the solar system and the important national imperative of independent access to space, the National Aeronautics and Space Administration shall plan to return to the Moon by 2023 and develop a sustained human presence on the Moon, in order to promote exploration, commerce, science, and United States preeminence in space as a stepping stone for the future exploration of Mars and other destinations. The budget requests and expenditures of the National Aeronautics and Space Administration shall be consistent with achieving this goal.  